96 F.3d 1432
Flying Tiger Line, Inc., Tiger International, Inc., aDelaware Corporation, Warren Transport, Inc., anIowa Corporationv.Central States, Southwest and Southeast Areas Pension Funds,Teamsters Pension Trust Fund of Philadelphia and Vicinity,Western Pennsylvania Teamsters and Employers Pension Fund,Teamsters Local 641 Pension Fund, Trucking Employees ofNorth Jersey Welfare Fund, Central Pennsylvania TeamstersPension Fund, a Multiemployer Pension Plan, as Member of a
NO. 96-7050
United States Court of Appeals,Third Circuit.
Aug 07, 1996

Appeal From:  D.Del., Nos. 86-cv-00304, 94-cv-00017, 94-cv-00033, 94-cv-00112, 94-cv-00130,
Robinson, J.


1
AFFIRMED.